IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 16, 2009
                                     No. 08-11184
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANDRECO LOTT,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:04-CV-740
                             USDC No. 4:01-CR-177-6


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Andreco Lott, federal prisoner # 27068-177, seeks a certificate of
appealability (COA) to present arguments challenging the denial of his post
conviction motion. Lott wishes to challenge the validity of his conviction and
sentence. Lott has previously been denied 28 U.S.C. § 2255 relief and has moved
unsuccessfully for a COA. Lott’s challenge is in the nature of a § 2255 motion,
see United States v. Orozco-Ramirez, 211 F.3d 862, 869 (5th Cir. 2000); In re


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-11184

Cain, 137 F.3d 234, 235 (5th Cir. 1998), and Lott has not obtained authorization
to file a second or successive § 2255 motion, see § 2255(h); 28 U.S.C.
§ 2244(b)(3)(A). Nor has Lott made a sufficient showing to obtain authorization
to file a successive § 2255 motion. See § 2255(h); § 2244(b)(3)(C). Accordingly,
Lott’s motion for a COA is DENIED.




                                       2